DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2021/0192759) in view of De Beni (US 2018/0325489).

Regarding claim 1, Lang teaches a system comprising: a medical imaging system to acquire medical image data depicting internal tissues of a body (see figure 2, para. 0299, 1800, where Lang discusses intra-operative imaging data such as x-rays, CT, MRI, ultrasound PET, SPECT scans to acquire tissue data);
a camera system to acquire camera image data of the body and of a marker placed on the body (see figure 2, figure 15, para. 0239-0240, 0266, 1800, where Lang discusses capturing optical markers placed on the patient using a camera or video capture system);
(see figure 2, figure 15, para. 1800, where Lang discusses intra-operative imaging data such as x-rays, CT, MRI, ultrasound PET, SPECT scans);
receive the camera image data (see figure 2, figure 14, para. 0239-0240, 1800, where Lang discusses capturing optical markers placed on the patient using a camera or video capture system);
detect the marker represented in the camera image data (see figure 2, figure 15, para. 0239-0240, 1800, where Lang discusses capturing optical markers placed on the patient using a camera or video capture system);
generate marker data indicative of the detected marker (see figure 13, figure 17C, para. 0239, where Lang discusses generating the coordinate, position, orientation, alignment, movement, speed data of the anatomic landmarks placed on the patient surface).
Lang does not expressly teach based on the marker data, modify the medical image data to include voxels depicting the marker; and a storage system to store the modified medical image data.
However, De Beni teaches based on the marker data, modify the medical image data to include voxels depicting the marker (see para. 0013, 0109-0110, 0115, where De Beni discusses markers placed on a patient and position of the markers in relation to a predefined reference system in the Magnetic resonance imaging (NMR) image is correlated to the position of markers, with voxels representing the marker region); and
a storage system to store the modified medical image data (see para. 0041, where De Beni discusses calculating a correlation between markers position in the digital image of the inside of the target region such as the breast and in the first representation of the surface of the target region and storing in a patient file in a patient database).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Lang in this manner in order to improve medical image analysis by providing an indicator of a target region and reconstructing a medical image based on the indicators, therefore properly focusing on and displaying important locations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Lang, while the teaching of De Beni continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of focusing a target location and performing medical analysis of the location.  The Lang and De Beni systems perform medical analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Lang teaches further comprising an image viewing system to present the modified medical image data (see figure 2, figure 11, figure 13, figure 16A, figure 16B, where Lang discusses displaying reconstructed image).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lang with De Beni to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform medical image analysis.

Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable medium.

s 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2021/0192759) in view of De Beni (US 2018/0325489) in view of Lang (US 2021/0137634); hereinafter “Lang II”.

Regarding claim 2, Lang and De Beni does not expressly teach wherein the marker indicates a pain location.  However, Lang II teaches wherein the marker indicates a pain location (see claim 59, where Lang discusses the physical anatomic markers is a lesion location).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lang and De Beni with Lang II to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform medical image analysis.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Lang and De Beni in this manner in order to improve medical image analysis by providing an indicator of a pain location to properly display important locations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Lang and De Beni, while the teaching of Lang II continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the location of pain and performing medical analysis of the location.  The Lang, De Beni, and Lang II systems perform medical analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer-readable medium.




s 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2021/0192759) in view of De Beni (US 2018/0325489) in view of Tridandapani et al. (US 2013/0177222).

Regarding claim 3, Lang and De Beni do not expressly teach wherein modification of the medical image data comprises: conversion of the camera image data to a format of the medical image data; and merging of the converted camera image data with the medical image data.  However, Tridandapani teaches wherein modification of the medical image data comprises: conversion of the camera image data to a format of the medical image data (see figure 3, para. 0074, where Tridandapani discusses converting the patient image to DICOM format); and merging of the converted camera image data with the medical image data (see figure 3, para. 0074, 0080, where Tridandapani discusses merging the converted patient image and medical image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lang and De Beni with Tridandapani to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform medical image analysis.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Lang and De Beni in this manner in order to improve medical image registration by converting the images into the same format that allows proper medical image registration. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Lang and De Beni, while the teaching of Tridandapani continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of converting the format of camera image data into medical image 

Regarding claim 4, Tridandapani teaches wherein the format is Digital Imaging and Communications in Medicine format (see figure 3, para. 0074, where Tridandapani discusses converting the patient image to DICOM format).
The same motivation of claim 3 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lang and De Beni with Tridandapani to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform medical image analysis.

Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer-readable medium.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer-readable medium.

s 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2021/0192759) in view of De Beni (US 2018/0325489) in view of Astigarraga et al. (US 2018/0317881).

Regarding claim 6, De Beni teaches wherein modification of the medical image data comprises: determination of a first three-dimensional location of the marker in a frame of reference of the camera system (see figure 17A, para. 0013, 0109-0110, where De Beni discusses three dimensional data of markers); determination of an avatar of the body based on the camera image data (see figure 17A, para. 0013, 0114, where De Beni discusses three dimensional model of markers).
Lang and De Beni do not expressly teach transformation of the first three-dimensional location to a second three-dimensional location in a frame of reference of the avatar; and transformation of the second three-dimensional location to a third three-dimensional location in a frame of reference of the medical image data.
However, Astigarraga teaches wherein modification of the medical image data comprises: determination of a first three-dimensional location of the marker in a frame of reference of the camera system (see figure 5, where Astigarraga discusses camera image with markers and calculating 3D data);
determination of an avatar of the body based on the camera image data (see figure 5, where Astigarraga discusses 3D model based on the camera image data);
transformation of the first three-dimensional location to a second three-dimensional location in a frame of reference of the avatar (see figure 5, where Astigarraga discusses camera image with markers and calculating 3D data); and
transformation of the second three-dimensional location to a third three-dimensional location in a frame of reference of the medical image data (see figure 5, where Astigarraga discusses transforming 3D model data to ultrasound data).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Lang and De Beni in this manner in order to improve medical image registration by converting the images into the same three dimensional coordinate format that allows proper medical image registration. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Lang and De Beni, while the teaching of Astigarraga continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of converting the format of camera image data into three dimensional coordinate formats to properly match the image data and perform patient object modeling.  The Lang, De Beni, and Astigarraga systems perform medical analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer-readable medium.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kumar et al. (US 2014/0073907) discusses combing medical images using image transformation.
Wang et al. (US 2016/0166333) discusses image capture system to capture images of anatomical features of a patient.
Casas (US 10154239) discusses graphical representation blended with video images.
Samadani et al. (US 2021/0137605) discusses registration based on fiducials in the medical image and sensor data.
Sela et al. (US 2016/0000515) discusses registration virtual objects with real objects in image data.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663